Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2020

                                     No. 04-19-00416-CV

           VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.L.C.,
                                   Appellants

                                              v.

                           Ho Kon PARKER and Richard T. Parker,
                                      Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-19561
                         Honorable Rosie Alvarado, Judge Presiding


                                       ORDER

Sitting:       Rebeca C. Martinez, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

     The panel has considered the appellees' motion for rehearing, and the motion hereby
DENIED.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court